EXHIBIT 10.4


SECOND AMENDMENT
TO THE
NEW PENSION EQUALIZATION PLAN

        THIS SECOND AMENDMENT to the Laboratory Corporation of America Amended
and Restated New Pension Equalization Plan (“Plan”), a/k/a the PEP Plan, is made
this 8th day of December 2004.

        WHEREAS, Laboratory Corporation of America Holdings, a Delaware
corporation (“Parent Company”), created the Plan effective as of November 20,
1996; and

        WHEREAS, the Plan was amended and restated on August 30, 2001; and

        WHEREAS, the Plan was amended by a First Amendment dated May 5, 2004;
and

WHEREAS, pursuant to Section 4.1, the Parent Company's Board of Directors has
the right to amend the Plan at any time; and

        WHEREAS, the Board of Directors has determined to amend the Plan for
compliance with the American Jobs Creation Act of 2004.

        NOW, THEREFORE, the Parent Company does hereby make this Second
Amendment to the Plan.

    1.        Form and Time of Payments.

    A.        Section 2.4 is hereby modified by deleting the phrase “Participant
terminates Employment” in the two places it appears therein, and substituting
the following language in both places:

              Participant’s Separation from Service

    B.        The following subsection c is hereby added to Section 2.4:

       (c)        Notwithstanding the foregoing provisions of this Section 2.4,
benefit distributions to a “Specified Employee” may not begin earlier than the
date which is six months after the date of the Specified Employee’s Separation
from Service (or, if earlier, the Specified Employee’s date of death). A
Specified Employee is an employee who meets the definition thereof set forth in
Code Section 409A(a)(2)(B).


--------------------------------------------------------------------------------

2.     Small Benefits. Section 2.8 is hereby deleted in its entirety, and the
following language is substituted in its place:

  When an Employee incurs a Separation from Service or dies, if the Actuarially
Equivalent lump sum present value of his or her Vested Retirement Benefit or
Spousal Death Benefit is less than $10,000.00, the Employee (or, if the Spousal
Death Benefit is payable, his or her surviving spouse) shall be paid such lump
sum present value in lieu of the periodic payments that would otherwise be paid.
This lump sum payment shall be made as soon as administratively feasible after
the Employee’s death or Separation from Service. Notwithstanding the foregoing,
if the Employee is a Specified Employee, the lump sum payment shall be made no
earlier than the date which is six months from the date of the Specified
Employee’s Separation of Service (or, if earlier, the Specified Employee’s date
of death).


    3.        Glossary. The Glossary in Article Seven is amended as follows:

                     A.        The phrase “termination of Employment” is hereby
deleted from the definition of Early Retirement Date and the phase “Separation
from Service” is substituted in lieu thereof.

                     B.        The phrase “ceases to be an Employee” is hereby
deleted from the definition of Employment and the phrase “incurs a Separation
from Service” is substituted in lieu thereof.

                     C.        The following definition of “Separation from
Service” is hereby added to the Glossary after the definition of RBL SERP and
before the definition of Service:

  Separation from Service has the meaning as determined by the Secretary
pursuant to Code Section 409A(a)(2)(A).


    4.        Amendments. Section 4.1 is hereby deleted in its entirety, and the
following language is substituted in its place:

  The Board of Directors may at any time amend this Plan, in whole or in part,
prospectively or retroactively. However, no amendment shall significantly reduce
the present value of a Participant’s Vested Retirement Benefit or change the
form or time of benefit payments, except as provided in Section 4.2.


    5.        Termination. The second sentence of Section 4.2 is hereby deleted
in its entirety, and the following language is substituted in its place:

--------------------------------------------------------------------------------

  Upon termination of the Plan with respect to an Employer, the Administrator
shall pay Plan benefits as provided in Article Two unless applicable legal
authority permits the Administrator to accelerate distribution of the Vested
Retirement Benefits of each of the Employer’s Participants and pay their
benefits to them in the form of Actuarially Equivalent lump sum payments.


    6.        Tax Law Compliance. Section 5.12 is hereby added to the Plan:

  5.12 Tax Law Compliance. The Company intends that the Plan shall comply at all
times with Code Section 409A, the regulations promulgated thereunder, and any
and all other federal tax law authority applicable to the Plan. Any portion of
the Plan which is contrary to or inconsistent with Code Section 409A, the
regulations promulgated thereunder, and any other federal tax law authority
applicable to the Plan shall be null and void. The remaining portions of the
Plan shall be interpreted and applied in accordance with Code Section 409A, the
regulations promulgated thereunder, and any other federal tax law authority
applicable to the Plan.


    7.        Effective Date. This First Amendment to the Plan shall be
effective January 1, 2005.

        IN WITNESS WHEREOF, the Parent Company has caused this Second Amendment
to the Plan to be executed as of the date first written above.

            LABORATORY CORPORATION OF
AMERICA HOLDINGS
       By:   /s/Bradford T. Smith         Bradford T. Smith, Executive Vice
President              

 